|
« République Démocratique du Cong
(e]

a dan à

Ministère des Affaires Foncières

De, à …

Direction des Titres NE
SE ra ke Immobiliers 2469.3/MIN/AFF.F/CTI/TSHO-1/054— 1206
n onci
Division de êre de - -Fshopot- - Transmis copie pour information à :
—____ = Titres Immobiliers - Monsieur le Directeur Chef de
ISANGI.- SErVICe des Titres Immobiliers |
AAée k - Monsieur  jJ'Agdministrateur de
Réf s st deTerritoire d'Isangi- _-- - -
, PT - Monsieur le Chef de Division
Objet - Pr 18 FRIOMARERSRAREET ES - du Cadastre/
: Projet Contrat d'Emphytéose TSHOPOTAL SR IEeRn 17:
CR ER LU TSANGIES

rl Parcel dt:
: en° :_ SRésa.

Commune  : itoire d’
7 lerritoire d'Isangi.- : A _Monsieur le Directeur Général ee
VHe-ce : Localité Lileko-Nord IIL.- | | (ti

) ÉD NTTNTTT , PUTTE TEEN _de la Sociéte Plantations et RE
Mlle, Mme, M. _Huileries du Congo, S-A (PHC) __ _. -
à Kinshasa

e retourner dûment

l'ai l'honneur de vous faire parvenir, sous ce pli, avec prière de bien vouloir me |
SR 654. FEUX.

| signés, deux exemplaires du Projet de Contrat d'Emphyteose relatif à la parcelle n°
Rés dans le Cersrmune, Territoire de [sangi, Localité Lileko- Nord !IL.- 113
1 que vous occupez en vertu de : Certificat d'Enr Enregistrement Vol. CK_99 HER ABERSS

du dix-huit décembre mil neuf cent quarante six.-
près le paiement de la somme reprise ci-dessous

Je Vous signale que votre contrat n'interviendra qu'a

et Pre comme suit :

HErr - Prix de référence du terrain MOREL MERE EE

:4% \ - Taxe d'établissement du contrat XL IOOOPOOUCCUE LL LR IRIS à
(1: % - Taxe de P.V. de mise en valeur . FC 13.950 OO T Pepel VE 4

ee à | | - Taxe de Certificat d'enregistrement FC 7.740,00 RÉAL ALS ARS

LE VRE - Note d'usage OOOOOOOOCOEX PENVELETINRNRE
se rh | A - Frais de mesurage et bornage 5 FC 32.550,00 1e"

c (A | >: - Frais de consultation FC 13. 950, 00 RES
PAT E À - Frais croquis | moncHTnpnoNx se HUE RE
SFAVAET - Occupation provisoire . OODOCEER

25/04 au 31/12/2016 . FAR
AA TOTAL FC 175.884,00
DIRE: montant déjà payé suivant quittance n°. dé apps L'enreess à
ps Se \ \\ TOTAL :
[ pèces entre les mains du Comptable des Titres

tan +4 je vous prie de bien or verser en es
Fesin jiliers de Tshop o ! à ISANGI ou au compte n° 11. 050/1524 auprès de la Banque :-
ù entr pra Congo à | KISANGANI- HR ATEN

a

france a vous sera délivrée doit m'être présentée où transmise en omimunicationten de
* + ! |

deux exemplaires du Contrat d'Emphytéose endéans le mois de‘la réception &
RS 3 |
remet que la fiche d' identité ci-jointe. Fe /S:
QE SE ER
ne « v KE ISE
g\2 Monsieur l'assurance de ma considération distinguée” HS
pv; | ISSS

us

Conservateur des Titres Immbo

À ag HR EN

F

LIQUE DEM
OCRATIQUE DU CONGO Isangi, le 25
, le Avril 2016.

STERE DES AFFAIRES FONCIERES \EY

NSRIPTION FONC
IERE TSHOPO
SION ee TITRES MAOETIER N° 2.469.3/MIN/AFF/CTI/TSHO.1/055/2016
GI

 : 0811480087 — 0810126700 Transmis copie pour information à :

- Monsieur le Comptable Public des Titres
Immobiliers Tshopo 1 à Isangi.

- Monsieur le Chef de Ressort de la Régie
Provinciale des Recettes de la Province de la
Tshopo à Isangi.

A Monsieur le Directeur Général de la Société
| Plantations et Huileri
Projet Contrat à la signature ee uileries du Congo S.A (PHC)

Contrat d’'emphytéose Monsieur,

Me référant à votre lettre/O.M n° DG/060/015 du 29 juillet 2015

usage agricole, situé dans le
la présente, deux exemplaires
revêtus de votre signature

Lu le vous sollicitez le titre de propriété pour votre Terrain inscrit sous le n° SR 654 à
ire d'ISANGI, localité LILEKO NORD III, j’ai l'honneur de vous faire parvenir en annexe à
ro et de contrat d’emphytéose tout en vous priant de bien vouloir me les renvoyer dûment
rubrique « L'EMPHYTEOTE » accompagnés du bordereau de versement.

Ce contrat est établi aux conditions suivantes :

. Taxe d'établissement contrat : FC 4.650.00

_ Taxe croquis : FC 1.860.00

_ Note d'usage : FC 1.395.00

_ Frais techniques -FC 930.00
; Frais administratifs :FC 465.00
_ TOTAL A PAYER : FC 9.300.00
DIRE : Montant déjà payé suivant quittance N° mme du. nn

_ TOTAL A PAYER
Je vous signale que l'intervention de votre contrat est conditionnée

| au payement de la somme détaillée ci-dessus, montant que je vous demande de bien vouloir verser en espèces au
compte n° 00150-1228522-35/CDF ouvert au nom rovince de la Tshopo à la

Ba ! nique Commerciale Du Congo (BCDC) à Kisangani.

de la Régie Provinciale des Recettes de la P

SE, 4 de # —
er Fe Le) Votre désintéressement sera considéré comme la renonciation

; demande qui sera d’ailleurs classée sans suite.

Veuillez agréer, Monsieur, l'assurance_ de ma considération -

0

EE ———- LE CONSERVATEUR DES TI

Fab

CV

PAU 3: 1@);
| ANA
I ET Je LA 6 BOKAkY

atx1e \ictén #,
4

æ

.
«

